DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. 2009/0187652) and further in view of Tandon et al (U.S. 2021/0144087).
As per claims 1,9,15 Ho disclosed a method comprising: 5obtaining, for each of a plurality of respective external border gateway protocol (EBGP) routers in a first autonomous system (AS), corresponding EBGP peer information about at least one EBGP peer router of the respective EBGP router, the at least one EBGP peer router being in a different AS than the first AS; 10presenting, on a display device, user interface imagery that comprises a plurality of EBGP router controls [BGP operates by maintaining a table of IP networks or prefixes which designate network reachability among autonomous system. An autonomous system is a collection of IP networks and routers under the control of one or more entities that presents a common routing policy to the internet Routers connecting autonomous system typically use external BGP as a protocol for routing data communications among the autonomous system.] (Suzuki, Paragraph. 0020), each EBGP router control corresponding to one of the plurality of EBGP routers; receiving a router selection input that identifies a first EBGP router control of the plurality of EBGP router controls, the first EBGP router control 15corresponding to a first EBGP router of the plurality of EBGP routers (Paragraph. 0023); 

However Ho did not disclose in detail, “and in response to receiving the router selection input, presenting, on the display device, user interface imagery that identifies the at least one EBGP peer router of the first EBGP router”.  

In the same field of endeavor Tandon disclosed, “virtually network controller 112 receives user input via a graphical user interface (GUI), such as the example GUIs described above (305). In some examples, the user input may specify one or more of an anycast IP address of a respective IRB unit of the one or more IRB units, an individual IPv4 address of the respective IRB unit, a routing protocol session, a bidirectional forwarding detection (BFD) session, a static route setting, an external Border Gateway Protocol (eBGP) enablement status, BFD support, or a loopback address of the respective IRB unit. (Paragraph 0120).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated virtually network controller 112 receives user input via a graphical user interface (GUI), such as the example GUIs described above (305). In some examples, the user input may specify one or more of an anycast IP address of a respective IRB unit of the one or more IRB units, an individual IPv4 address of the respective IRB unit, a routing protocol session, a bidirectional forwarding detection (BFD) session, a static route setting, an external Border Gateway Protocol (eBGP) enablement status, BFD support, or a loopback address of the respective IRB unit, as taught by Tandon in the method and system of Ho to increase productivity and reduce latency.

202. 	As per claims 2,10,16 Ho-Tandon disclosed further comprising: receiving an EBGP peer selection input that identifies the at least one EBGP peer router; and in response to receiving the EBGP peer selection input, presenting user interface imagery that depicts an active prefix graph that comprises an actual 25active prefixes line that identifies a number of active prefixes associated with the at least one EBGP peer router at each of a plurality of times over a period of time and comprises a predicted active prefixes line that identifies a predicted value of active prefixes associated with the at least one EBGP peer router at the plurality of times over the period of time (Ho, Paragraph. 0020).  

3. 	As per claims 3,11,17 Ho-Tandon disclosed wherein the predicted active prefixes line further identifies a predicted value of active prefixes associated with the at least one EBGP peer router for a future period of time (Ho, Paragraph. 0020).  

54. 	As per claims 4,12,18 Ho-Tandon disclosed wherein the user interface imagery that identifies the at least one EBGP peer router includes one or more of an internet protocol address of the at least one EBGP peer router, an autonomous system number assigned to the at least one EBGP peer router, and a textual description associated with the at least one EBGP peer router (Ho, Paragraph. 0028).  

5.	As per claims 5,13,19 Ho-Tandon disclosed wherein the at least one EBGP peer router comprises a plurality of EBGP peer routers, and wherein the user interface imagery that identifies the at least one EBGP peer router of the router that corresponds to the first EBGP router control identifies the plurality of EBGP peer 15routers (Ho, Paragraph. 0026).  

6. 	As per claims 6,14,20 Ho-Tandon disclosed further comprising: iteratively: obtaining, from the first EBGP router, an active prefixes count that 20identifies a number of active prefixes associated with the at least one EBGP peer router; and providing the active prefixes count to a machine-learned model that corresponds to the at least one EBGP peer router (Ho, Paragraph. 0020).  

257. 	As per claim 7 Ho-Tandon disclosed further comprising: iteratively, for each respective EBGP router of the plurality of EBGP routers: obtaining an active prefixes count that identifies a number of active prefixes associated with at least one EBGP peer router of the respective 30 EBGP router; and CHTR-2020-6524 providing the active prefixes count to a machine-learned model that corresponds to the at least one EBGP peer router of the respective EBGP router (Ho, Paragraph. 0020).  

58. 	As per claim 8 Ho-Tandon disclosed further comprising: determining that the at least one EBGP peer router of the first EBGP router has an actual active prefix count that differs from a predicted active prefix count beyond a predetermined threshold; and altering a visual characteristic of the first EBGP router control that 10corresponds to the first EBGP router to make the first EBGP router control visually distinct from the other EBGP router controls (Ho, Paragraph. 0020).

Response to Arguments

Applicant’s arguments with respect to claim(s) 01/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

10.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443